Citation Nr: 0418872	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  98-10 257	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from May 1943 to May 1946, and 
from February 1948 to March 1953.  The veteran died in June 
1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was remanded by the 
Board in July 1999, June 2000, and in March 2003.  


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of a fracture of L-4, with post-
operative herniated nucleus, pulposus, which was rated as 50 
percent disabling.

2.  The Certificate of Death reflects that the veteran died 
at the age of 72 in June 1997. The immediate cause of death 
was dissecting aortic aneurism.  Significant conditions 
contributing to death were listed as coronary artery disease 
(CAD), chronic obstructive pulmonary disease (COPD), and 
osteoporosis.

3.  Cardiovascular disease to include CAD, arteriosclerotic 
heart disease, valvular heart disease, and hypertension were 
not manifest during service or within 1 year of separation; 
competent evidence does not show that post-service diagnoses 
of CAD, arteriosclerotic heart disease, and hypertension were 
related to service; competent evidence does not show that 
post-service diagnosis of an aortic aneurism was related to 
service.  

4.  A respiratory disorder to include COPD was not manifest 
during service; competent evidence does not show that post-
service diagnosis of a respiratory disorder to include COPD 
was related to service.  

5.  The veteran's service-connected residuals of a fracture 
of L-4, with post-operative herniated nucleus, pulposus, were 
not the immediate or underlying cause of the veteran's death, 
and were not etiologically related to the cause of death, 
dissecting aortic aneurism; the veteran's service-connected 
disabilities did not contribute substantially or materially 
to cause the veteran's death and they were not of such 
severity that they resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA directives via March and July 
2003 letters.  The claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish her 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim and notice of how her claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  Pelegrini II indicated 
that the Court was not holding that where pre-AOJ-
adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  Thus, she has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim and notice of how her claim was still 
deficient.  The claimant has been provided process.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on her claim.  The veteran's private and VA 
medical records have been obtained and a VHA opinion has been 
obtained.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant 
and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to the issue on appeal.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

The service medical records reveal that the veteran sustained 
an injury to his low back inservice.  X-rays taken of the 
veteran's spine following a 1949 aircraft accident revealed a 
fracture of L2 and L4.  In September 1951, the veteran 
sustained an injury to his lower back when lifting the rear 
end of a small automobile.  A diagnosis of a sprain of the 
lumbosacral was rendered.  

Also, a review of the service medical records shows no 
complaints, findings, treatment, or diagnosis of a vascular 
disorder, a cardiovascular disorder, or a respiratory 
disorder.  A November 1944 separation examination showed no 
general surgical conditions.  The cardiovascular system and 
lungs were normal.  A March 1946 separation examination 
revealed that vascular, heart, and respiratory systems were 
normal.  Blood pressure was 120/68.  Chest x-ray revealed no 
significant abnormality.  A March 1953 separation examination 
revealed that the vascular., heart and lungs/chest systems 
were normal  Blood pressure was 112/70.  

Following service separation in March 1953, there were no 
manifestations or diagnosis of cardiovascular disease within 
one year.  

In March 1954, the veteran was afforded a VA examination.  At 
that time, the examiner determined that vascular, 
cardiovascular, and respiratory systems were normal.  Blood 
pressure was 116/80.  

In April 1966, the veteran was hospitalized at the Nashville 
VA medical center for a right herniated nucleus pulposus, L5, 
S1.  A right L5-S1 laminectomy was performed at that time.  

VA x-rays taken of the lumbar spine in August 1995 revealed 
the presence of osteoporosis with marked narrowing of the L5-
S1 disc space and a wedge shape of L4.  In addition, VA 
records show that the veteran had diagnoses of COPD and 
emphysema.  

The veteran was afforded a VA examination in December 1995.  
Physical examination was performed.  X-rays revealed 
abdominal aorta atherosclerosis with minimal dilatation, 
slight narrowing of the L5-S1 interspace, and osteoporosis.  
The diagnosis was chronic lumbar syndrome with history of 
injury with L4 fracture, status post excision of herniated 
nucleus pulposus.  

In April 1996 and October 1996 letters, the veteran's private 
physician, W. S., M.D., indicated that the veteran's medical 
problems included low back pain, COPD, and osteoporosis with 
an old compression fracture.  Dr. S. noted that the veteran 
had significant back pain and that he was only able to walk 
very short distances.  He reported that the veteran had 
episodes of intermittent left lower extremity radiculopathy 
that lasted three to four hours.  Dr. S. indicated that the 
veteran contended that the initial compression fracture at L4 
had led to significant increase in his arthritis.  Dr. S. 
observed that post-traumatic deformities would lead to 
increased arthritis and that the veteran's current amount of 
degenerative changes in the lumbar spine almost certainly had 
been exacerbated by the initial injury.  

In December 1996, the veteran was afforded a VA examination.  
His back was evaluated and the findings were consistent with 
the December 1995 VA examination report.  

VA records dated in 1996 to 1997 show that the veteran had 
congestive heart failure, essential hypertension, and 
ischemic heart disease.

Treatment records obtained from Thomas Hospital showed that 
the veteran was admitted on March 16, 1997, with severe low 
back pain and an exacerbation of COPD.  The veteran was 
treated with intravenous (IV) steroids and antibiotics and 
his respiratory symptoms improved.  An epidural was also 
performed and the veteran's pain control was further enhanced 
by Oxycontin.  He was subsequently transferred to Mercy 
Hospital for physical therapy.  Discharge diagnoses of COPD; 
compression fractures plus osteoporosis; abdominal aortic 
aneurysm; skin cancer; and hypertension with paroxysmal 
atrial fibrillation, were rendered.  

Treatment records received from Springhill Memorial Hospital 
in November 2000 revealed that the veteran was seen with 
complaints of chest pain in March 1996.  It was the 
examiner's impression that the veteran had chest tenderness 
and pain with features typical for angina pectoris; COPD; a 
history of peripheral vascular disease, status post abdominal 
aortic aneurysm repair; and negative enzymes for myocardial 
necrosis.  

Private medical records were received from Mercy Medical 
showed that in April 1997, the veteran was using a 
wheelchair, a walker, and oxygen.  He was taking multiple 
medications.  

The Certificate of Death reflects that the veteran died at 
the age of 72 in June 1997.  The immediate cause of death was 
dissecting aortic aneurism.  Significant conditions 
contributing to death were listed as CAD, COPD, and 
osteoporosis.

The appellant's statements regarding her contentions were 
received.  She indicated that prior to his death, the veteran 
had been having severe back problems and had received 
multiple treatments.  He underwent physical therapy for 21 
days with no improvement.  She indicated that the veteran was 
released bound to a wheelchair.  She reported that the 
veteran woke up on June 19, 1997, with severe pain and they 
returned to Thomas Hospital where x-rays and ultrasounds 
revealed that the veteran's aneurysm which he had been living 
with, had grown to 8.5 centimeters.  She indicated that the 
aneurysm started to dissect.  He died shortly thereafter.  
The appellant stated that she was convinced that the physical 
therapy and stress due to the back disability caused the 
aneurysm to grow and that this ultimately led to his death.  

In April 2002, the Board requested a VHA expert medical opinion 
to determine whether it was at least as likely as not that the 
veteran's service-connected L4 fracture residuals with 
postoperative herniated nucleus pulposus or osteoporosis (i) 
caused, or (ii) aggravated, the dissecting aortic aneurysm or any 
other disability identifiable as a cause of his death; and 
whether it was at least as likely as not that the veteran's 
service-connected L4 fracture residuals with postoperative 
herniated nucleus pulposus or osteoporosis contributed 
substantially or materially to cause death.

In May 2002, the VHA opinion was completed.  A cardiologist 
reviewed the claims file.  The cardiologist noted that the 
veteran's history of back disability.  He also indicated that 
the veteran had hypertension, was status post paroxysmal 
atrial fibrillation, had COPD, had been on numerous 
medications to include cardiac and pulmonary medications, and 
was status post abdominal aortic aneurism repair.  

The cardiologist indicated that in March 1997, the veteran 
was hospitalized for an exacerbation of COPD and severe low 
back pain.  He was found to have new compression fractures of 
his mid and lower thoracic spine.  He was treated with IV 
steroids and antibiotics and was given pain medications.  He 
improved somewhat and was transferred to another hospital for 
physical therapy.  Ultimately, the veteran was released to go 
home from physical therapy although he had significant 
residual disability.  He was wheelchair dependent and reliant 
on others.  On June 19, 1997, the veteran awoke with sever 
back pain and was returned to the hospital where it was 
discovered that he had an 8.5 centimeter aortic aneurism 
which had dissected.  The veteran died due to the aortic 
aneurism shortly thereafter.  According to the death 
certificate, the immediate cause of death was dissecting 
aortic aneurism.  Significant conditions contributing to 
death were listed as CAD, COPD, and osteoporosis.  

The cardiologist indicated that the veteran had multiple 
medical problems.  He also had a history of aortic aneurysms 
and eventually succumbed to a dissecting aortic aneurysm.  He 
stated that dissecting aortic aneurysms were the result of 
degenerative changes in the smooth muscle and elastic tissues 
of the aortic media.  The most likely cause of the veteran's 
dissecting aortic aneurysm was his CAD/arteriosclerosis.  In 
addition, his hypertension was a risk factor.  

The cardiologist opined that there was no direct causal link 
between osteoporosis and a chronic lower back syndrome and a 
ruptured or dissecting aortic aneurysm.  Lower back syndrome 
and osteoporosis can lead to pain and can lead to some 
generalized increased stress on a patient.  However, the 
veteran had a history of chronic problems with aortic 
aneurysms and was actually status post aortic aneurysm repair 
in 1993.  He was subsequently found to have a residual 
thoracic-abdominal aneurysm, but was felt to be a candidate 
for continuing medical therapy because of comorbid disease.  
At the time of his June 1997 admission and his demise, the 
veteran awoke spontaneously from his sleep with severe back 
pain and was found to have dissection of the aorta.  At that 
time, the aneurysm was markedly enlarged which appeared 
consistent with the natural history associated with an 
enlarging aortic aneurysm.  

The cardiologist concluded that it was therefore unlikely 
that the veteran's L4 fracture, osteoporosis, and lower back 
syndrome, were related to his death.


Analysis

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service- 
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including arteriosclerosis, hypertension, 
and/or valvular heart disease, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The service medical records do not show complaints, findings, 
treatment, or diagnosis of a vascular, cardiovascular, or 
respiratory disease or injury.  Cardiovascular disease to 
include CAD, arteriosclerotic heart disease, valvular heart 
disease, and hypertension were not manifest during service or 
within 1 year of separation.  There is no competent evidence 
which establishes a nexus between service and post-service 
diagnoses of vascular, cardiovascular, and respiratory 
disabilities.  Thus, there is no nexus between the veteran's 
cause of death from dissecting aortic aneurism and service; 
nor is there a nexus between cardiovascular disease to 
include CAD, arteriosclerotic heart disease, valvular heart 
disease, and hypertension, and service; nor is there a nexus 
between respiratory disability to include COPD and service.  
Rather, the cardiovascular system was reported as normal 
during service.  

Rather, it is the appellant's contention that the veteran's 
service-connected back disabilities caused or contributed 
substantially or materially to cause the veteran's death 
because they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  This 
includes an assertion that therapy for the back caused or 
worsened the aneurysm.  In addition, she noted that 
osteoporosis was listed on the death certificate as a 
contributing cause of death.  The appellant, as a lay person, 
has not been shown to be capable of making medical 
conclusions, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As noted, the veteran's service-connected disabilities were 
rated as 50 percent disabling.  The competent evidence 
establishes that the veteran was having considerable back 
problems prior to his death.  However, the veteran's records 
have been reviewed by a cardiologist in order to assess if 
there was any relationship between the veteran's service-
connected disabilities and his death.  The cardiologist, who 
is an expert in his field, concluded that there was no such 
relationship.  Before making his conclusion, he thoroughly 
reviewed the records.  He also explained why there was no 
such relationship.  The Board notes that the cardiologist's 
opinion is competent evidence.  While osteoporosis was listed 
on the death certificate, the cardiologist discussed why the 
veteran's various back disorders did not play a role in his 
death.  His opinion is more probative that the notation on 
the death certificate of osteoporosis being a condition 
contributing to death.  His opinion is more probative because 
he is an expert in his field and had the opportunity to 
review the entire claims file and the pertinent medical 
records as well as lay evidence.  Thus, the notation on the 
death certificate is less probative than the cardiologist's 
opinion.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professional has determined that the veteran's 
service-connected disabilities were not related to his death, 
the Board cannot substitute its own medical judgment.  

Likewise, the Board attaches greater probative weight to the 
findings of skilled, unbiased professionals than to the 
appellant's statements.  The appellant is sincere in her 
contentions, but they are not probative evidence and are not 
supported by the cardiologist's expert opinion.  

Thus, the Board concludes that the veteran's service-
connected disabilities were not the immediate or underlying 
cause of the veteran's death, and were not etiologically 
related to the cause of death, dissecting aortic aneurysm.  
Furthermore, the fatal disease processes were not manifest 
during service or within one year of separation.  The 
veteran's service-connected disabilities did not contribute 
substantially or materially to cause the veteran's death and 
they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  The 
appellant's assertion that therapy for the service-connected 
back disability contributed to death is unsupported by 
competent evidence and does not service as a basis to allow 
the claim.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



